Name: 98/138/EC: Council Decision of 26 January 1998 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan, of the other part
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international trade
 Date Published: 1998-02-14

 Avis juridique important|31998D013898/138/EC: Council Decision of 26 January 1998 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan, of the other part Official Journal L 043 , 14/02/1998 P. 0001 - 0001COUNCIL DECISION of 26 January 1998 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan, of the other part (98/138/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pending the entry into force of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, signed in Florence on 21 June 1996, it is necessary to approve on behalf of the European Community the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan, of the other part,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan, of the other part, together with the Annexes, the Protocol and the declarations thereto are hereby approved on behalf of the European Community.These texts are attached to this Decision.Article 2 The President of the Council is hereby authorised to designate the persons empowered to sign the Interim Agreement on behalf of the European Community (2).Article 3 The President of the Council shall give the notification provided for in Article 32 of the Interim Agreement on behalf of the European Community.Done at Brussels, 26 January 1998.For the CouncilThe PresidentR. COOK(1) OJ C 14, 19.1.1998.(2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.